﻿It gives me great pleasure, Sir, to join my colleagues who have congratulated you on your election as President of the thirty-fifth session of the General Assembly. I am confident that your wisdom and experience will stand you in good stead in your search for solutions of the many problems which this General Assembly will discuss.
2.	Allow me also to join in the welcome to the new Members of our Organization, Zimbabwe and Saint Vincent and the Grenadines.
3.	It is a special pleasure for me to have this opportunity to address the General Assembly. In 1946 I was a member of the Icelandic delegation to the second part of the first session of the General Assembly here in New York, when Iceland was admitted as a Member of the Organization. There was optimism in the air then. No doubt the most optimistic idealists have been disappointed. They have not seen all their hopes realized. But the words and deeds of visionaries often bring results, although they themselves do not live long enough to see those results. Ideals can have wings to fly into the future and across borders.
4.	When we look at the progress of the United Nations, which in the beginning raised such high hopes, we see both a bright and a dark side and many changing shapes. For more than a third of a century the United Nations has successfully accomplished a great deal for the good of all mankind. However, we are obliged to note that a number of the items of the agenda of the first session of the General Assembly, held in 1946, are still under discussion 34 years later. That shows us that, even with the greatest of effort, there are often many difficulties to be overcome before attaining a goal.
5.	However, we also have in this Assembly hall evidence of the great changes in international society which have taken place in this short period in the history of the world. Since I first attended the Assembly session in 1946, the membership has tripled, and by far the greatest number of new Members are former colonies which have now become full participants in the community of nations.
6.	Unfortunately, it is not overstating the case to say that the atmosphere in East West relations has deteriorated since the conclusion of the thirty-fourth session of the General Assembly. This turn of events, along with other occurrences on the world scene, now throws new shadows on the development of international relations.
7.	The situation in Afghanistan stands out and casts the darkest shadow. A vast majority of the nations represented in this distinguished body strongly deplored the armed intervention in Afghanistan in a resolution adopted in January of this year by the sixth emergency special session. That resolution clearly states that respect for the sovereignty, territorial integrity and political independence of all States is a fundamental principle of the Charter of our Organization. A violation of this principle on any pretext is contrary to the aims and purposes of the Charter. Therefore, all foreign troops should be withdrawn from Afghanistan immediately and unconditionally.
8.	Now, more than eight months after that resolution was adopted by the General Assembly, nothing has so far been done to comply with it. Consequently, I consider it my duty as a representative of a small nation State, which puts its trust in full respect for the principles of the Charter of the United Nations, to remind the Assembly here and now of the provisions of the resolution passed at the sixth emergency special session. It is necessary to start implementing them without delay.
9.	This situation in Afghanistan which I have referred to has, in my opinion, been the major cause of cooler relations and increased tension between East and West, although other events have no doubt also had their influence.
10.	The policy of detente in Europe, which had its origin in the latter part of the 1960s and was formalized by the Final Act of Helsinki, has certainly taken a step backward. Nevertheless, I am of the opinion that there is .no acceptable alternative to detente. If international peace and security are to be maintained, we have to continue to work towards reducing tension. Technical development in communications and armaments increases the danger of a cold war turning into a nuclear holocaust, and then nobody would be safe, anywhere in the world. Therefore, although I have discussed relations between only a small part of the nations represented here, this matter concerns each and every human being.
11.	Relations between the superpowers and their actions on the world scene have truly tremendous influence on the development of all international matters. However, we should not forget that the small nations also carry a heavy responsibility in the world. By their firm policy they can have decisive influence on both the fortunes and the future of mankind. In our Charter and other fundamental documents, such as the Universal Declaration of Human Rights, we find the most important basic principles, which every State has to carry out both internally and externally, if we aim sincerely at the prosperity and progress of all mankind. Unfortunately, we have in many instances made regrettably little headway towards actual implementation of the policies we decided upon. However, this does not mean that we should give up. On the contrary, this performance should incite us to work harder at promoting our policies and advancing towards our goals.
12.	As I just mentioned, the situation in international affairs is now more serious than it has been for a number of years. This fact is reflected in particular in the field of disarmament. Experience has showed us that mutual trust is the basis for successful agreements in these important and delicate matters. It is therefore today our urgent and pressing task to try to re-establish this mutual trust. In order to do so, all parties concerned have to show by word and deed their will to respect the basic principles which we agreed upon in the Charter of the United Nations.
13.	A few days ago there was convened at Madrid the preparatory meeting of the second review session of the Conference on Security and Cooperation in Europe. It is of the greatest importance that that session of the Conference succeed in reawakening as much as possible the cooperative will and trust which was originally the basis for the Helsinki Final Act. Here, I should like to express my hope that all participants in the Conference at Madrid try earnestly to regain what has been lost recently and prove their good intentions by making an extra effort.
14.	One of the most serious problems our Organization has to deal with is the situation in the Middle East. I do not intend to discuss these grave issues in detail or analyse their causes. I should only like to stress that the Middle East conflict has to be resolved as soon as possible. A comprehensive peace settlement has to be found on the basis of Security Council resolutions 242 (1967) and 338 (1973). Peace in the Middle East requires that both the right of Israel to exist within secure and recognized boundaries and the national rights of the Palestinians be accepted and respected by all parties concerned. In accordance with the rights of the Palestinians to self-determination, they must participate in the negotiations on a lasting and just solution.
15.	The North South disparity, or rather the broad and widening gap between rich and poor nations of the world, constitutes another set of problems with which our Organization has been dealing, most recently at the eleventh special session, just concluded. Unfortunately, in spite of the intensive search for agreements at the special sessions on international economic relations, progress has been slow. It remains, therefore, a primary task of the United Nations to achieve realistic agreements on international economic: issues which would improve greatly the standard of living of the low-income nations. A major effort in this matter is necessary, not only to eradicate the shameful situation where a large number of the people of the world live in dire poverty and hunger but also to prevent the danger of war which would otherwise result from this intolerable situation.
16.	Respect for human rights is one of the fundamental principles of the nation I have the honour to represent. The Universal Declaration of Human Rights was adopted by the General Assembly almost a third of a century ago. It is. Therefore, regrettable to have to say that the civil liberties and fundamental freedoms of the individual are being trampled on in the world today. This dismal situation has to be corrected. Each and every State represented here in the General Assembly is morally bound to do its utmost to make the Universal Declaration of Human Rights the guiding principle in its relations with individuals,
17.	When I mention here the increasing use of violence and lack of respect for life and liberty, I come inevitably to a related matter. I refer to the shocking increase in acts of violence directed against embassies and consulates and their staff. Only last year, no fewer than 20 such violent acts were committed, and obviously the attack on the United States Embassy at Teheran and the seizure of the hostages constitute the most serious case in question. On account of these developments, the Nordic countries requested that a new item be inscribed in the agenda of this session of the General Assembly entitled "Consideration of effective measures to enhance the protection, security and safety of diplomatic and consular missions and representatives." I should like to express the hope that the deliberations of the General Assembly under this new item will result in increased confidence that diplomatic and consular relations, a fundamental requirement for the normal functioning of the international community, will not break down when most needed.
18.	Before concluding, I should like to refer to one matter which Iceland considers among the most important tasks undertaken by the United Nations: the preparation of a treaty on the law of the sea. After seven years of conference work and extensive preparations prior to the Conference, it now appears that agreement is possible on a comprehensive treaty on the law of the sea. If this convention becomes a reality it will be one of the greatest achievements of the United Nations since its beginning. It will be a shining example of what our Organization can accomplish if the will is there.
